
	

114 SRES 82 ATS: Commending Kathleen Alvarez Tritak on her service to the United States Senate.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 82
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. McConnell (for himself, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending Kathleen Alvarez Tritak on her service to the United States Senate.
	
	
 Whereas Kathie Alvarez Tritak, a native of Louisiana, began her career as a 7th grade history teacher before coming to work in the Office of Secretary of the Senate in 1984;
 Whereas Kathie Alvarez Tritak, has served the Senate with distinction as a staff member in the Senate Document Room, as an assistant Bill Clerk, as Bill Clerk, as an assistant Legislative Clerk and as Legislative Clerk;
 Whereas Kathie Alvarez Tritak set many milestones in Senate history, including becoming the first female Bill Clerk, the first female Legislative Clerk and, in 1991, the first female to take a roll call vote in the Senate;
 Whereas Kathie Alvarez Tritak has, since 2008, served as the Senate's Legislative Clerk and Director of Legislative Services, supervising 36 employees and has at all times discharged her duties faithfully;
 Whereas Kathie Alvarez Tritak's distinctive southern accent is known to all in the Senate the press gallery and the C–SPAN audience;
 Whereas Kathie Alvarez Tritak has earned the respect and affection of the Senators, their staffs and her colleagues for her dedication to the institution of the Senate; and
 Whereas Kathie Alvarez Tritak now retires from the Senate after 30 years to spend more time with her husband, John, and their daughter, Georgia: Now, therefore, be it
		
	
 That the Senate expresses its appreciation to Kathie Alvarez Tritak and commends her for her lengthy, faithful and outstanding service to the Senate.
		
	
 That the Secretary of the Senate shall transmit a copy of this resolution to Kathleen Alvarez Tritak.